DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 03/29/2021 in response to the Restriction Requirement mailed on 01/29/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36-37 are pending.
Election/Restrictions
4.	Applicant’s election of Group I, claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36 and species of Formula IIB and ligand compound KB02-SLF in the reply filed on 03/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claim 37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.
Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36 will be examined to the extent that they read on Formula IIB and the ligand compound KB02-SLF.
Priority
6.	Acknowledgement is made of applicant’s claimed domestic priority to U.S. Provisional Application 62/745,076, filed on 10/12/2018.  
Information Disclosure Statement
7.	The IDSs filed on 12/03/2019 and 02/13/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
8.	The Drawings filed on 10/11/2019 are acknowledged and accepted by the Examiner.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
10.	Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36 are drawn in relevant part to a DDB1- and CUL4-associated factor 16 (DCAF16) conjugate comprising a DCAF16 protein covalently bound to a synthetic ligand at a cysteine residue, wherein the cysteine residue is at a position corresponding to residue 58, 100, 103, 119, 173, 177, 178 or 179 of SEQ ID NO:  1.  The disclosure states that the compounds are for use in methods for modulating protein degradation via DCAF16-mediated process.  The structure and function of the claimed conjugates of a DCAF16 protein and any synthetic ligand is unlimited.

B.	Scope of Enablement
11.	Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a DCAF16 protein comprising the amino acid sequence of SEQ ID NO:  1 conjugated to a synthetic ligand set forth in claim 36 capable of mediated protein degradation, does not reasonably provide enablement for all DCAF16 conjugates of any function as encompassed by the claims.  make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36 are drawn in relevant part to a DDB1- and CUL4-associated factor 16 (DCAF16) conjugate comprising a DCAF16 protein covalently bound to a synthetic ligand at a cysteine residue, wherein the cysteine residue is at a position corresponding to residue 58, 100, 103, 119, 173, 177, 178 or 179 of SEQ ID NO:  1.  The disclosure states that the compounds are for use in methods for modulating protein degradation via DCAF16-mediated process.  The structure and function of the claimed conjugates of a DCAF16 protein and any synthetic ligand is unlimited.
	 (C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed DCAF16 conjugate is i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the 
 (F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of DCAF16 conjugates, i.e. DCAF16 protein comprising the amino acid sequence of SEQ ID NO:  1 conjugated to a synthetic ligand set forth in claim 36 capable of mediated protein degradation.  Other than these working examples, the specification fails to disclose any other working examples of DCAF16 conjugates of any structure and function as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to the claimed conjugates that maintain the desired activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Conclusion

	Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36-37 are pending.
	Claim 37 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 8-10, 13, 19-20, 22, 24-32, 34, and 36 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656